A farm was mortgaged by a son to his father, with condition that the mortgagor, his heirs and assigns, “ shall provide a comfortable room or apartment for his father and mother, together with suitable meat, drink, lodging and apparel, with all things necessary for their support and comfort, both in sickness and in health, suited to their age and condition, and with *399a good horse and what shall be necessary for their comfort and convenience, both to meeting and to visiting their friends, during their natural lives.” At the time when the mortgage was made, the father and mother, with all their children, lived on the farm. The mortgagee died, then the mortgagor, and the right in equity to redeem was sold to the plaintiff; and subsequently the defendant, as administrator of the mortgagee, took possession for breach of the condition in respect to the support of the mother. On a bill in equity to compel the defendant to acknowledge satisfaction of the mortgage, it was neld, that the mother was entitled to her entire support, independent of any labor to be performed by her ; (see Crocker v. Crocker, 11 Pick. 252 ;) that she was not obliged to reside on the farm, in order to entitle her to such support; (see Wilder v. Whittemore, 15 Mass. R. 262;) that she was not entitled to charge upon the mortgage the expense of a journey to visit a son, living forty miles from the farm; that having for some time after the mortgagor’s death, been supported by his son, without any request by his administrators and after they had offered to support her, the expense of her support during that time was not to be charged by the defendant against the mortgaged premises ; (see Drinkwater v. Drinkwater, 4 Mass. R. 354; Gibson v. Farley, 16 Mass. R. 280;) and that the defendant having permitted the mortgagor’s widow to occupy a part of the premises after he had taken possession, he had no ground to complain of being held accountable for the profits of the whole farm after a reasonable time allowed him to expel her by legal process.